 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAMIEN LEE DAVIS,                                 No. 2:19-cv-0136 CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    CHRISTIE MYER, et al.,                            FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On February 27, 2019, the court screened plaintiff’s complaint, as the court if required to

19   do under 28 U.S.C. § 1915A(a), and dismissed with leave to amend. Plaintiff has now filed an

20   amended complaint.

21          The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

26          In his amended complaint, plaintiff, as he did in his original complaint, seeks documents

27   related to him from the Juvenile Division of the Tulare County Superior Court and alleges he has

28   been improperly denied the documents. However, plaintiff again fails to point to any facts
                                                        1
 1   suggesting any violation of federal law. Accordingly, plaintiff fails to state a claim upon which

 2   relief can be granted and his amended complaint must be dismissed. The court will not grant

 3   leave to amend a second time as that appears futile.

 4            In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

 5   assign a district court judge to this case.

 6            IT IS HEREBY RECOMMENDED that:

 7            1. Plaintiff’s amended complaint be dismissed; and

 8            2. This case be closed.

 9            These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

11   being served with these findings and recommendations, plaintiff may file written objections with

12   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

14   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

15   1991).

16   Dated: May 6, 2019
                                                     _____________________________________
17
                                                     CAROLYN K. DELANEY
18                                                   UNITED STATES MAGISTRATE JUDGE

19

20
21   1
     davi0136.frs
22

23

24

25

26
27

28
                                                       2
